  Case: 1:18-cr-00109-TSB Doc #: 68-1 Filed: 10/29/18 Page: 1 of 1 PAGEID #: 475



                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


UNITED STATES OF AMERICA                           :
                                                   :      CASE NO. 1:18-CR-109 (2)
                                                   :
              vs.                                  :
                                                   :      Honorable Timothy S. Black
                                                   :
SERGHEI VERLAN, et al.                             :




                       ORDER UNSEALING ARREST WARRANT




       Having considered the Government’s Motion to Unseal Arrest Warrant for Defendant

Serghei Verlan, it is ORDERED that the arrest warrant is hereby unsealed.




       DATE                                 HONORABLE TIMOTHY S. BLACK
                                            UNITED STATES DISTRICT COURT
